a DN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 3:18-cv-05106-BHS Document 60 Filed 10/18/19 Page 1of 3

THE HONORABLE BENJAMIN H. SETTLE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

MADELEINE GARZA, an individual, Case No. 3:18-CV-05106-BHS
DECLARATION OF ANDREW G.
YATES IN SUPPORT OF
DEFENDANT NATIONAL
RAILROAD PASSENGER
CORPORATION’S MOTION TO
STRIKE DR. RICHARD E.
SEROUSSI’S SUPPLEMENTARY
EXPERT REPORT AND TO
PRECLUDE TESTIMONY
REGARDING PLAINTIFF’S
OBSTETRICS ISSUES OR FEARS

Plaintiff,
V.

NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a AMTRAK,

Defendant.

SS ee

 

 

 

I, Andrew G. Yates, declare the following to be true:

1. I am one of the attorneys for defendant National Railroad Passenger Corporation
(“Amtrak”) in the above captioned matter. I am of legal age, am competent to testify, and make
this declaration from my own personal knowledge.

2. Plaintiffs medical expert, Dr. Richard E. Seroussi, completed an initial expert
report dated April 19, 2018. Attached as Exhibit A is a true and correct copy of that expert
report.

3. More than a year later, Dr. Seroussi completed a supplementary expert report

dated May 3, 2019. Attached as Exhibit B is a true and correct copy of that supplementary expert

report.
DECLARATION OF A YATES ISO NRPC’S MOTION TO STRIKE +400 FIT AVENUL SUT 4200
PLAINTIFF’S SUPPLEMENTARY EXPERT REPORT - 1 P.O. BOX 91302

CASE NO. 2:18-CV-00134-BHS SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107
019188.0399/7809901.1

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:18-cv-05106-BHS Document 60 Filed 10/18/19 Page 2 of 3

4. Dr. Seroussi then completed a rebuttal expert report dated August 16, 2019.
Attached as Exhibit C is a true and correct copy of that rebuttal expert report.

5. On October 7, 2019, counsel served a letter and attached a copy of Dr. Seroussi’s
supplementary expert report dated October 7, 2019. Attached as Exhibit D is a true and correct
copy of that letter and Dr. Seroussi’s supplementary expert report.

6. Attached as Exhibit E is a true and correct copy of Dr. Amir Matityahu’s expert
report dated July 12, 2019.

7. Attached as Exhibit F is a true and correct copy of the relevant excerpts of the
January 23, 2012 deposition transcript of Amir Matityahu in Kramer v. Splash Transport, Inc.,
No. CGC-11-507342.

8. Attached as Exhibit G is a true and correct copy of the relevant excerpts of the
August 28, 2019 deposition transcript of Dr. Robert Liddell.

I declare under penalty of perjury under the laws of the United States and the State of
Washington that the foregoing is true and correct.

DATED this 18th day of October, 2019, in Seattle, Washington.

s/ Andrew G. Yates
Andrew G. Yates

 

DECLARATION OF A YATES ISO NRPC’S MOTION TO STRIKE 1420 Hen AVENUE SULT 5 4200
PLAINTIFF’S SUPPLEMENTARY EXPERT REPORT - 2 P.O. BOX 91302
CASE NO. 2:18-CV-00134-BHS . SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0399/7809901.1

 
“SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:18-cv-05106-BHS Document 60 Filed 10/18/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify under penalty of perjury of the laws of the State of Washington that on

the date listed below, I caused to be served a copy of the attached document to the following

person(s) in the manner indicated below at the following address(es):

Darrell L. Cochran M by CM/ECF
Thomas B. Vertetis O by Electronic Mail
Christopher E. Love 0 by Facsimile Transmission
Nicholas B. Douglas C1 by First Class Mail
Andrew S. Ulmer CO by Hand Delivery
Pfau Cochran Vertetis Amala, PLLC 0 by Overnight Delivery
911 Pacific Avenue, Suite 200
Tacoma, WA 98402-4413
darrell@pcvalaw.com
tom@pcvalaw.com
chris@pcvalaw.com
cole@pcvalaw.com
aulmer@pcvalaw.com
Kim R. Putnam Mo by CM/ECF
Kathryn N. Potvin HI byElectronic Mail
a Dail C1 by Facsimile Transmission
Dustin aey . C1 by First Class Mail
Putnam Lieb Potvin Dailey O_ by Hand Delivery
907 Legion Way SE by Overnight Delivery

Olympia, WA 98501
kimrp@putnamlieb.com

kathrynp@putnamlieb.com
dustind@putnamlieb.com

Executed this 18th day of October, 2019, at Seattle, Washington.

s/ Alisa R. Flabel

 

Alisa R. Flabel, Legal Assistant

CERTIFICATE OF SERVICE- 3 1420 FIFTH, AVENUE, SUITE 4200

P.O. BOX 91302
SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107
019188.0399/7809901.1

 
